UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             13 Cr. 879 (KPF)

SHAKEEM MARTIN,                                         ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are hereby ORDERED to appear for an oral decision on the

pending violation of supervised release specifications on June 17, 2021, at

10:00 a.m., in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley

Square, New York, New York, 10007. Remote access to the proceeding will be

available by dialing (888) 363-4749 and entering access code 5123533.

      SO ORDERED.

Dated: June 8, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
